DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants' arguments, filed on 11/16/2020, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated
from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-14, 15-17 of U.S. Patent No. 10,059,943. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an oligonucleotide comprising a sense strand and an antisense strand of identical sequence, wherein the oligonucleotide further comprises at .
The US patent claims the oligonucleotide further comprises at least one triphosphate at one 5’ end of the oligonucleotide and at least one modification selected from the group consisting of 2’-O-methyl, 2’-fluoro and a phosphorothioate bond; wherein the modification is 2’-O-methyl and the sense strand and/or the antisense strand comprises at least one 2’-O-methylated ribonucleotide, wherein the nucleotide is nucleotide 3, 10, 13, 15, 16, 17, 20, or 23, or any combination thereof, of the sense strand, and/or the 2’-O-methylated ribonucleotide is the nucleotide at position 3, 18, 19, 21,22 or 23, or any combination thereof, of the antisense strand; wherein the nucleotide position is counted from left to right for both the sense strand and antisense strand.;(See SEQ ID NOs. 72-77 of US patent, claim 1). 
Applicants argue that the new claims 24-32, do not include at least one triphosphate at one 5’ end of the oligonucleotide. The new claims recite oligonucleotides with at least a 2’-O-methylation modification at position 15 of the sense strand and position 3 of the antisense strand. US Patent No. 10,059,943 is directed to novel 5'-triphosphorylated oligonucleotides and analogues thereof. Applicants contend that it would not have been obvious to omit the triphosphate at one 5’ end of the oligonucleotide disclosed in US Patent No. 10,059,943.
This is not convincing because the oligonucleotide of newly added claim 26 (which depends from claim 24), and claim 1 of the US patent recite identical SEQ ID NO 
Therefore the rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        14 January 2021